Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-11 are pending.  
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 1/12/2022 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/2022.
Claims 1-8 are examined on the merits.

           Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 (at line 2) recites parenthetical expression "(by weight/volume)". The metes and bounds of Claim 5 are rendered vague and indefinite by the parenthetical recitation of "( by weight/volume) because it is unclear as to whether the limitation is part of the instantly claimed subject matter.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 



Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1, 6, and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chen (CN 1765374 A).  
Chen teaches the title chewable tablet consists of active constituents of Ganoderma lucidum ext., cyclodextrin and suitable auxiliary material. The title method comprises: (1) boiling Ganoderma lucidum, filtering, concg. to obtain a thick paste, pptg. by ethanol, washing the ppt. by ethanol, drying the ppt., and pulverizing to obtain Ganoderma lucidum ext., (2) recovering ethanol from the pptn. supernatant and the washing liq. obtained in step 1, adding cyclodextrin to the residue, dissolving at 70-90°C, carrying out clathration at 30-50°C, stirring for 1-7 h, drying at below 40°C, and pulverizing to obtain cyclodextrin clathrate product, and (3) mixing the Ganoderma lucidum ext. and the cyclodextrin clathrate product with auxiliary materials, and pressing to obtain tablet. The product has advantages of convenient administration, good taste, high stability, etc.(see Abstract).
Chen teaches the preparation method of the ganoderma chewable tablet is characterized in that: the ganoderma lucidum is added with water for 1 to 3 times, each time for 1 to 5 hours (thus 10 min to 24 hours, thus claim 7 is met), and the decoction (thus 15-100 degree C, thus claim 6 is met) is combined, filtered, and the filtrate is concentrated into a thick paste, and ethanol is added to complete the precipitation, and the precipitate is reused (see claim 1).
Chen teaches the invention changes the prior art method for directly adding the extract to the auxiliary material to prepare the preparation, and the triterpenoid component of the 4 ganoderma lucidum is separated from the water-soluble component by the ethanol precipitation technique without changing the extraction component and the curative effect. The separated triterpenoids (thus the claimed compound in claim 1) are encapsulated with cyclodextrin to form a clathrate of molecular capsules of ganoderic acid, cinnamic acid, erythromycin, erythromycin 
Therefore, the reference is deemed to anticipate the instant claim above.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, and 3-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen as applied to claims 1, 6, and 7 above, and further in view of Shidehara (JP 58109424 A).
The teachings of Chen are set forth above and applied as before.
The teachings of Chen do not specifically teach a mixture of alpha-cyclodextrin, beta-cyclodextrin, and gamma-cyclodextrin in claim 4 or the claimed percentage of cyclodextrin in claim 5.
Shidehara teaches taste of extract (I) of a mushroom (II) of the Polyporaceae family is improved by mixing (I) with gamma-cyclodextrin (III). Only gamma-cyclodextrin (III) is effective improving the taste or decreasing the bitterness of (I). (III) may, however, be mixed with alpha- and/or beta-cyclodextrin without losing the effectiveness of (III). (I) is a liq. extract beta-cyclodextrin is used. (III) may be dissolved in the liq. extract (I), the mixed soln. obtd. being opt. dried to a powder, or (III) and a powdery extract (I) are homogeneously mixed. (II) belongs to the family Polyporaceae, partic. to the genus Ganoderma, esp. Ganoderma lucidum. (I) has a bitter taste which is repressed to some extent, but retained to the extent so that the taste of (I) as the mushroom of Ganoderma lucidum is not completely lost by this treatment. (III) has slight sweetness and is non-toxic (see Abstract). 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a mixture of alpha-cyclodextrin, beta-cyclodextrin, and gamma-cyclodextrin since Shidehara teaches using a mixture of alpha-cyclodextrin, beta-cyclodextrin, and gamma-cyclodextrin to improve the taste of Ganoderma lucidum. Since both of the references teach using cyclodextrin to improve the taste of Ganoderma lucidum, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together. 
Regarding the claimed ratio of the 3 types of cyclodextrin in claim 4, or the percentage of cyclodextrin in claim 5, determining conventional working parameters is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen as applied to claims 1, 6, and 7 above, and further in view of Yuan (CN 104922167 A).
The teachings of Chen are set forth above and applied as before.
The teachings of Chen do not specifically teach using ultrasound for extraction, neither does Chen teach the extraction temperature or extraction duration.
Yuan teaches (1) method for preparing medicinal granules, which involves preparing Ganoderma lucidum spore powder, mixing cyclodextrin and maltodextrin to obtain auxiliary material, mixing spore powder, wetting agent and auxiliary material, granulating obtained mixture, drying obtained granules at 60 degrees C, sieving dried granules by 20-100 mesh sieve, and packing obtained granules; and (2) method for preparing Ganoderma lucidum spore powder, which involves treating spores by enzyme at 20-50 degrees C (thus overlaps with the claimed 15-35 degree C), freezing and melting obtained degradation solution for 2-5 times, subjecting degradation solution to ultrasonic treatment at 20-50 degrees C, and drying obtained product at 60 degrees C in oven (see Abstract).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use ultrasound in the process of extracting Ganoderma lucidum at 15-35 degree C in Yuan since Yuan teaches to do so and also using ultrasound to enhance extraction efficacy is well known in the art. Since both of the references 
Regarding the claimed duration of extraction time, determining conventional working parameters is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan, which depended upon the extraction temperature and the percentage of Ganoderma lucidum in the extraction solution. Generally speaking, high temperature enhances extraction efficacy, and larger amount of the substance demands longer extraction duration.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  
	    

Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655